Citation Nr: 1242764	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-47 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sinus infection.

2.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for costochondritis.


REPRESENTATION

Appellant represented by:	Attorney Kenneth LaVan




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 1990.

This appeal arises from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for depression, also claimed as generalized anxiety disorder or major depressive disorder, has been recharacterized as service connection for an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim of service connection for psychiatric disability, the Veteran indicated on an April 1990 medical history report of having had depression or excessive worry.  The examiner wrote that the Veteran had frequent depression.   Following service, the Veteran has had treatment that has included the diagnoses of major depressive disorder and anxiety disorder, NOS.  A VA examination is necessary to ascertain her psychiatric diagnosis and its relationship to service.

The record contains a letter from the Social Security Agency (SSA) indicating that the Veteran applied for disability benefits with SSA.  Pursuant to VA's duty to assist, VA has an obligation to obtain relevant records in the custody of a federal agency, including those from SSA.  38 C.F.R. § 3.159(c)(2).  However, records from SSA have not been obtained.  Those records may be relevant to the Veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, her records from SSA should be sought. 

VA treatment records to May 2011 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from May 2011 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from May 2011 to the present, and associate them with the claims file.

2.  Request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After completion of the above development, schedule the Veteran for a psychiatric VA examination to determine the current nature, onset and likely etiology of any psychiatric disability found to be present, to specifically include generalized anxiety disorder and major depressive disorder.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.  In offering this assessment, the examiner should discuss the Veteran's in-service complaints and reference to frequent depression noted in April 1990. 

A detailed rationale for any opinion expressed should be set forth.

4.  Readjudicate the Veteran's claims.  If the benefits sought on appeal is not granted in full, the RO should issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

